Citation Nr: 1038751	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  09-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for a left knee condition; and, if so, whether 
service connection for this condition is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from June 1963 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in September 2010.  
A transcript of the hearing is associated with the claims file.

The Board has determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a left knee condition has been received.  The 
issue of entitlement to service connection for a left knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's currently-shown tinnitus is not related to 
service.

2.  In a March 2002 decision, the RO in St. Petersburg, Florida 
denied service connection for a left knee condition.  Following 
receipt of notification of that determination, the Veteran did 
not initiate a timely appeal of the denial, and the decision 
became final.

3.  The evidence received since the RO's March 2002 denial of 
service connection for a left knee condition, now includes 
findings of a left knee condition.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The RO's March 2002 decision that denied service connection 
for a left knee condition is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2009).

3.  The evidence received since the RO's March 2002 determination 
is new and material, and the claim for service connection for a 
left knee condition is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  

As to the new and material aspect of the Veteran's claim of 
entitlement to service connection for a left knee condition, the 
Board is granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further considered.

Regarding the claim of entitlement to service connection for 
tinnitus, the foregoing notice requirements were satisfied by an 
October 2007 letter, which also informed the Veteran of the law 
and regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, following the letter, the January 
2009 statement of the case was issued, which provided the Veteran 
another 60 days to submit more evidence.  

The Board also finds that the duty to assist provisions of the 
VCAA have been met in this case.  The Veteran has been accorded a 
pertinent VA examination.  Further, all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

II.  General Laws And Regulations

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

III.  Analysis

A.  Service Connection For Tinnitus

The Veteran asserts that his current tinnitus is attributable to 
his active military service.  

Naval records reveal that the Veteran served as an aircraft sheet 
metal worker.  Given his military occupational specialty, noise 
exposure is conceded.  However, these records are absent for 
complaints or findings of tinnitus, with the September 1966 
separation examination showing the Veteran denied any ear trouble 
and normal clinical evaluation of the ears.  

The report of a January 2008 VA audiological examination shows 
the Veteran reported military noise exposure as an aviation 
structural mechanic.  He reported post-service noise exposure to 
weapons fire in his job as a police officer, but that he wore 
hearing protection.  He reported bilateral tinnitus for 35 years.  
The examiner opined that the Veteran's tinnitus was not the 
result of military noise exposure.  In support of this 
determination, the examiner noted that the service treatment 
records did not document tinnitus, that the Veteran had a history 
of post service noise exposure, and that while his last military 
noise exposure was over 40 years earlier, the Veteran had 
reported tinnitus only for the last 35 years.  

In the instant case, despite currently-shown tinnitus, there is a 
lengthy period of time during which there is no contemporaneous 
evidence of record reflecting the condition.  In this regard, the 
Board notes that while the Veteran reported first seeking 
treatment for tinnitus in 2000 (T-4), the first medical evidence 
describing the condition is the 2008 VA examination.  Regardless, 
there remains a lengthy period without post-service complaints 
(e.g., at least 35 years), which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
Board acknowledges that the Veteran is competent to report the 
onset of his tinnitus; however, he has made conflicting 
statements in this regard.  During his September 2010 video 
conference hearing, the Veteran testified that his tinnitus began 
during service (T-3).  However, at his January 2008 VA 
examination, he reported tinnitus for 35 years, which would date 
the onset of the condition only to 1974, and several years after 
his service discharge.  These inconsistencies, together with the 
September 1966 discharge examination, which shows the Veteran 
denied any ear trouble, undermines the credibility of his 
assertion that his tinnitus began in service.  Thus, the Board 
does not find credible, the Veteran's report of tinnitus since 
service.  

Given the lack of medical evidence of tinnitus for many years 
after service, the absence of a medical opinion linking his 
current tinnitus to service, and the Board's conclusions 
regarding the Veteran's contentions, the greater weight of the 
evidence is against the claim.  Service connection for tinnitus 
is not warranted, and the appeal is denied.

B.  New And Material Evidence

Evidence of record at the time of the March 2002 RO decision 
included no 
post-service diagnosis of a left knee condition.  Consequently, 
the RO denied service connection for a left knee condition.  The 
Veteran did not appeal this decision to the Board.  Thus, the 
RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103.  

In September 2007, the Veteran requested that his previous claim 
for service connection for a left knee condition be reopened.

A Veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  New 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether 
newly received evidence is "new and material," the credibility 
of the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512, 513 (1992).

At the time of the March 2002 RO decision, there was no evidence 
of a diagnosed left knee condition.  Additional evidence received 
since that earlier decision now includes such evidence.  
Specifically, VA treatment reports, dated in 2008, reflect 
osteoarthritis of the knees.  

This medical evidence is clearly probative because, for the first 
time, competent evidence of a current, chronic left knee 
condition has been presented.  Thus, the Board finds that the 
additional evidence received since the last prior final denial of 
service connection for a left knee condition raises a reasonable 
possibility of substantiating the claim for service connection.  
This additional evidence is, therefore, new and material, as 
contemplated by the pertinent law and regulations, and serves as 
a basis to reopen the Veteran's claim for service connection for 
a left knee condition.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

Service connection for tinnitus is denied.

The petition to reopen the claim for service connection for a 
left knee condition is granted, subject to further development of 
the claim on remand.


REMAND

During his September 2010 video conference hearing, the Veteran 
reported surgical treatment for a left ACL tear in 1996.  The 
same was noted in the report of a December 2007 VA joints 
examination.  However, the record currently only reflects 
treatment for a right knee injury in 1996 (and even these records 
do not reflect any surgical procedure); there are no records of 
treatment of the Veteran's left knee during this timeframe.  On 
remand, records of all post-service left knee treatment should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.	Records of the Veteran's left knee 
treatment at the VA facility in Orlando, 
Florida dated since December 2008 should 
be obtained.

2.	After obtaining release forms from the 
Veteran and any other required 
information, records of all 
post-service left knee treatment received 
by the Veteran should be obtained and 
associated with the claims file.  The 
Board is particularly interested in the 
reports of treatment for a 1996 left ACL 
tear.  All attempts to obtain these 
records, and any negative response, should 
be fully documented in the claims file. 

3.	When the development requested has been 
completed, the claim for service 
connection for a left knee condition 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case, and given the opportunity to 
respond before the case is returned to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


